Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Sub-Species AA: The embodiment of Figure 2 and Claims 2, 3 regarding the first anode structure 126 and the first cathode structure 128 that are of the first LED 120 are respectively disposed on the first light-outlet surface 124 of the first LED 120, and the second anode structure 136 and the second cathode structure 138 that are of the second LED 130 are similarly respectively disposed on the second reflection surface 132 of the second LED. 

Sub-Species AB: The embodiment of Figure 3 (not currently claimed) regarding the first anode structure 126 and the first cathode structure 128 that are of the first LED 120 are respectively disposed on two opposite surfaces of the first LED 120, and the second anode structure 136 and the second cathode structure 138 that are of the second LED 130 are similarly respectively disposed on two opposite surfaces of the second LED. 

Sub-Species BA: The embodiment of Figure 1 and at least Claim 4 regarding the first LEDs 120 are arranged in multiple rows in a configuration direction, and the second LEDs 130 are also arranged in multiple rows in the configuration direction A. The first 

Sub-Species BB: The embodiment of Figure 4 regarding the bi-directional optical module 101 may be formed by repetitively arranging a unit area U. The unit area U is formed by three first LEDs 120, two second LEDs 130, and one light-transparent portion T'. In the unit area U the three first LEDs 120 are jointly arranged in a row in the configuration direction A, the two second LEDs 130 and one light-transparent portion T' are jointly arranged in a row in the configuration direction A, and the light-transparent portion T' is located between the two second LEDs 130.

Sub-Species BC: The embodiment of Figure 5 regarding the unit area U that forms the bi-directional optical module 101 may be formed by six first LEDs 120, one second LED 130, and five light-transparent portions T'. In the unit area U, the six first LEDs 120 are jointly arranged in a row in the configuration direction A, and the one second LED 130 and the five light-transparent portions T' are jointly arranged in a row in the configuration direction A. After four light-transparent portions T' are consecutively arranged, the second LED 130 is inserted, and then one light-transparent portion T' is arranged, that is, four light-transparent portions T' and one light-transparent portion T' are disposed on both the left side and the right side of the second LED 130.



Sub-Species BE: The embodiment of Figure 7 regarding the first LED 120 of the bi-directional optical module 101 may be classified into a red LED R, a green LED G, and a blue LED B, and the first LED 120, the second LED 130, and the light-transparent portion T' are arranged in an staggered manner, helping increase a resolution of the applied transparent display apparatus. The unit area U that forms the bi-directional optical module 101 may be formed by arranging the light-transparent portion T', the red LED R, the green LED G, the blue LED B, and the second LED 130 in a row in the configuration direction A.

Sub-Species BF: The embodiment of Figure 8 regarding the unit area U that forms the bi-directional optical module 101 may be formed by arranging the red LED R, the green 

Sub-Species BG: The embodiment of Figure 9 regarding the substrate 110 of the bi-directional optical module 101 may include a central area 114 and a peripheral area 116, and the peripheral area 116 is located on an edge of the substrate 110, and surrounds the central area 114. The central area 114 have first-type pixel units P1 that are repetitively arranged. The first-type pixel unit P1 jointly formed by four first LEDs 120, one second LED 130, and one light-transparent portion T'. The peripheral area 116 have second-type pixel units P2 that are repetitively arranged. The second-type pixel unit P2 jointly formed by three first LEDs 120, three second LEDs 130, and three light- transparent portions T'. 

Sub-Species CA: The embodiment of Figure 10A and 12B regarding second switch transistor 310 may further include electrodes 314 and 316. The electrode 314 of the second switch transistor 310 may be electrically coupled to the independent voltage supply source O', and the other electrode 316 of the second switch transistor 310 may be electrically coupled to the second LED 130 the circuit junction 220 of the pixel circuit 

Sub-Species CB: The embodiment of Figure 12A and 12B regarding electrode 314 of the second switch transistor 310 and the circuit junction 220 of the pixel circuit 200 are electrically coupled to the same high potential voltage supply source OVDD and the second LED 130 is not coupled between the high potential voltage supply source OVDD and the second switch transistor 310 the high potential voltage supply source OVDD' is omitted, and the transistor M7 is directly electrically coupled to the high potential voltage supply source OVDD

Sub-Species CC: The embodiment of Figure 13 regarding electrode 314 of the second switch transistor 310 and the circuit junction 220 of the pixel circuit 200 are electrically coupled to the same high potential voltage supply source OVDD and second LED 130 may include electrodes El and E2, and the electrodes El and E2 are respectively electrically coupled to the second switch transistor 310 and the high potential voltage supply source OVDD. In addition, the circuit junction 220 of the pixel circuit 200 is also electrically coupled to the high potential voltage supply source OVDD. That is, the second LED 130 is coupled between the high potential voltage supply source OVDD and the second switch transistor 310, and the high potential voltage supply source OVDD may be electrically connected to the second switch transistor 310 by using the second LED 130 and the second switch transistor 310 is not electrically coupled to the low potential voltage supply source OVSS and the first LED 130 is not electrically 

Sub-Species CD: The embodiment of Figure 14 regarding the first LED 120 include electrodes E3 and E4, and the electrodes E3 and E4 are respectively electrically coupled to the pixel circuit 200 and the low potential voltage supply source OVSS. In addition, the electrode 316 of the second switch transistor 310 is also electrically coupled to the low potential voltage supply source OVSS and second LED 130 may include electrodes El and E2, and the electrodes El and E2 are respectively electrically coupled to the second switch transistor 310 and the high potential voltage supply source OVDD. In addition, the circuit junction 220 of the pixel circuit 200 is also electrically coupled to the high potential voltage supply source OVDD and the second LED 130 may be selectively coupled between the high potential voltage supply source OVDD and the transistor M7.

Sub-Species CE: The embodiment of Figure 15 regarding the first LED 120 include electrodes E3 and E4, and the electrodes E3 and E4 are respectively electrically coupled to the pixel circuit 200 and the low potential voltage supply source OVSS. In addition, the electrode 316 of the second switch transistor 310 is also electrically coupled to the low potential voltage supply source OVSS and second LED 130 may include electrodes El and E2, and the electrodes El and E2 are respectively electrically coupled to the second switch transistor 310 and to voltage supply source 

Sub-Species CF: The embodiment of Figure 16 regarding the electrodes E3 and E4 of the first LED 120 are respectively directly electrically coupled to the circuit junction 230 of the pixel circuit 200 and the low potential voltage supply source OVSS, and the electrodes E1 and E2 of the second LED 130 are respectively directly electrically coupled to the electrode 316 of the second switch transistor 310 and the low potential voltage supply source OVSS. By means of this configuration, the first LED 120 and the second LED 130 may share the low potential voltage supply source OVSS. In addition,  the circuit junction 220 of the pixel circuit 200 is also electrically coupled to voltage supply source O and the circuit junction 314 of the pixel circuit 310 is electrically coupled to a different voltage supply source O’.

Sub-Species CG: The embodiment of Figure 17 regarding the electrodes E3 and E4 of the first LED 120 are respectively directly electrically coupled to the circuit junction 230 of the pixel circuit 200 and the low potential voltage supply source OVSS, and the electrodes E1 and E2 of the second LED 130 are respectively directly electrically coupled to the electrode 316 of the second switch transistor 310 and the low potential voltage supply source OVSS. By means of this configuration, the first LED 120 and the second LED 130 may share the low potential voltage supply source OVSS. In addition, the circuit junction 220 of the pixel circuit 200 is directly electrically coupled to the high potential voltage supply source OVDD and the circuit junction 314 of the pixel 

Applicant must elect one, and only one sub-species from each group A, B and C. For instance, a proper election would consist of AA, BA and CA.
Currently, claim 1 is generic.
The species are independent or distinct because of the reasons listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) 
the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891